     Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 1 of 11 PageID #: 153



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


MICHAEL MCHENRY,

              Plaintiff,

v.                                         Civil Action No. 2:19-cv-00393

CITY OF DUNBAR/DUNBAR POLICE
DEPARTMENT, LT. MOSS, PATROLMAN
SHAFER, PATROLMAN ASHWORTH,
PATROLMAN JUSTICE, and M. ARTHUR,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending are defendant City of Dunbar’s motion to

dismiss, filed December 23, 2019; and defendant Matthew Arthur’s

motion to dismiss, filed December 23, 2019.


                                I.    Background


              This case arises out of the June 22, 2017 arrest of

plaintiff Michael McHenry for fleeing with reckless

indifference.       Am. Compl. ¶ 1.     The amended complaint alleges

that upon turning down a dead-end road during the pursuit,

“plaintiff stopped, exited his vehicle and raised his hands in

the air to surrender.”        Id. ¶ 4.    Nonetheless, defendants Lt.

Moss, Patrolman Shafer, Patrolman Ashworth and Patrolman Justice

(“the Officers” or “the Individual Defendants”), employees of
  Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 2 of 11 PageID #: 154



defendant the City of Dunbar (“the City”), proceeded to approach

plaintiff.   Id. ¶¶ 3-4.     They shoved plaintiff to the ground,

handcuffed him, and beat him without justification “in

retaliation for his fleeing.”       Id.   The Officers struck

plaintiff in the head, torso, and legs in addition to slamming

him to the ground repeatedly.       Id. ¶ 5.    During the beating, the

Officers “repeatedly taunted plaintiff by calling him a ‘fucking

idiot’ and by saying they were going to teach plaintiff a

lesson.”   Id. ¶ 6.    Plaintiff alleges that he never resisted

arrest or threatened the Officers during the encounter.            Id.   In

the alternative, plaintiff alleges that defendants’ failure to

intervene on his behalf to stop the beating “was negligent and a

failure to follow the City of Dunbar/Dunbar Police Department’s

policy.”   Id. ¶ 7.


           The amended complaint brings four causes of action:

(Count I) excessive force under 42 U.S.C. § 1983 for violations

of the Fourth Amendment of the United States Constitution;

(Count II) assault and battery; (Count III) negligence against

the Individual Defendants employed by the City for which the

City would be vicariously liable; and (Count IV)

reckless/malicious conduct.      Am. Compl. ¶¶ 8–23.


           In its motion to dismiss, the City argues that Counts

I and III must be dismissed because plaintiff fails to state a



                                     2
     Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 3 of 11 PageID #: 155



claim against the City under Monell v. Dep’t of Soc. Servs. of

City of New York, 436 U.S. 658 (1978).           See City’s Mem. Supp.

Mot. Dismiss 3–6 (“City’s Mem.”).           Regarding Count II, the City

asserts that a municipality cannot be held responsible for

intentional acts of its employees.           Id. at 6.    Next, the City

asserts that it is entitled to statutory immunity pursuant to W.

Va. Code § 29-12A-5(a)(5).         Id. at 6–8.     Finally, the City

maintains that Dunbar Police Department is not a proper

defendant inasmuch as it is not a separate entity that may be

sued under West Virginia law.          Id. at 8–9.


              Defendant Matthew Arthur (“Arthur”) separately moves

to dismiss because although the original complaint identified

“M. Arthur” as a defendant “in his individual and official

capacity as Supervisor/Reviewing Officer,” the amended complaint

does not contain any allegations directed at Arthur or even

mention Arthur’s name.        See Arthur’s Mem. Supp. Mot. Dismiss 2;

Compl. at 4.


              In his response, plaintiff clarified that he “is not

asserting claims against Matthew Arthur nor is he asserting

claims against the Dunbar Police Department.”             See Pl.’s Resp.

1.    Thus, both Arthur and the Dunbar Police Department should be

dismissed from this case.         Plaintiff also explained that he

asserts Counts I, II, and IV only against the Individual



                                        3
  Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 4 of 11 PageID #: 156



Defendants, not the City.       Id. at 1 n.1.    Consequently, the only

claim asserted against the City is one of vicarious liability

for negligence under Count III.


                          II.    Legal Standard


           Federal Rule of Civil Procedure 8(a)(2) requires that

a pleader provide “a short and plain statement of the claim

showing . . . entitle[ment] to relief.”         Fed. R. Civ. P.

8(a)(2); Erickson v. Pardus, 551 U.S. 89, 93 (2007).           The

required “short and plain statement” must provide “‘fair notice

of what the . . . claim is and the grounds upon which it

rests.’”   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957),

overruled on other grounds by Twombly, 550 U.S. at 563).             Rule 8

does not require “detailed factual allegations, but it demands

more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks omitted).


           Rule 12(b)(6) correspondingly permits a defendant to

challenge a complaint that “fail[s] to state a claim upon which

relief can be granted.”      Fed. R. Civ. P. 12(b)(6).       In order to

survive a motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim



                                     4
  Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 5 of 11 PageID #: 157



to relief that is plausible on its face.’”         Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 570).         The “[f]actual

allegations [in the complaint] must be enough to raise a right

to relief above the speculative level.”         Twombly, 550 U.S. at

555-56.   A “formulaic recitation of the elements of a cause of

action will not do.”     Id. at 555.


           Nevertheless, “a Rule 12(b)(6) motion should only be

granted if, after accepting all well-pleaded allegations in the

plaintiff's complaint as true and drawing all reasonable factual

inferences from those facts in the plaintiff's favor, it appears

certain that the plaintiff cannot prove any set of facts in

support of his claim entitling him to relief.”          Edwards v. City

of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).


                             III. Discussion


           In its motion to dismiss, the City invokes the

statutory immunity provided by West Virginia’s Governmental Tort

Claims and Insurance Reform Act, W. Va. Code § 29–12A–5 (“the

Tort Claims Act”).     Statutory immunity under the Tort Claims Act

“is purely a question of law and is ripe for summary disposition

. . . through a motion to dismiss.”        State ex rel. Town of Pratt

v. Stucky, 735 S.E.2d 575, 582 (W. Va. 2012).          The local

government immunity analysis proceeds with “the general rule of



                                     5
  Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 6 of 11 PageID #: 158



construction [that] governmental tort legislation cases favor[]

liability, not immunity.” State ex rel. Corp. of Charles Town v.

Sanders, 687 S.E.2d 568, 571 (W. Va. 2009) (citing Syl. Pt. 2,

Marlin v. Bill Rich Constr., Inc., 482 S.E.2d 620 (W. Va.

1996)).


           Under § 29-12A-4(c)(2), “Political subdivisions are

liable for injury, death, or loss to persons or property caused

by the negligent performance of acts by their employees while

acting within the scope of employment.”         W. Va. Code § 29-12A-

4(c)(2).   The City is plainly a “political subdivision” under

the statute.   See id. § 29-12A-3(c).       Inasmuch as the immunity

of political subdivisions yields only to “negligence-based acts

or functions,” political subdivisions cannot be held liable for

the intentional torts of their employees.         Bowden v. Monroe Cty.

Comm’n, 750 S.E.2d 263, 267 (W. Va. 2013) (per curiam); see W.

Va. Code § 29-12A-4(c); see also Zirkle v. Elkins Rd. Pub. Serv.

Dist., 655 S.E.2d 155, 160 (W. Va. 2007) (per curiam) (“Only

claims of negligence specified in W. Va. Code, 29–12A–4(c) can

survive immunity from liability under the general grant of

immunity in [the Tort Claims Act].”); Kelley v. City of

Williamson, 655 S.E.2d 528, 535 (W. Va. 2007) (citing Mallamo v.

Town of Rivesville, 477 S.E.2d 525 (W. Va. 1996)) (per curiam).




                                     6
  Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 7 of 11 PageID #: 159



             Section 29-12A-4(c) also “begins with the disclaimer

that the subsequent grants of liability are expressly made

‘[s]ubject to section five [§ 29-12A-5] and six [§ 29-12A-6].’”

Albert v. City of Wheeling, 792 S.E.2d 628, 631 (W. Va. 2016)

(alterations in original).      Of relevance here, § 29-12A-5(a)(5)

provides that “[a] political subdivision is immune from

liability if a loss or claim results from: . . . the failure to

provide, or the method of providing, police, law enforcement or

fire protection.”     W. Va. Code § 29-12A-5(a)(5).


             The City argues that the negligent conduct alleged in

the complaint is inextricably tied to the provision of law

enforcement and police protection.        It points to Albert v. City

of Wheeling, in which the West Virginia Supreme Court of Appeals

explained:


     Statutory immunity exists for a political subdivision
     under the provisions of West Virginia Code § 29-12A-
     5(a)(5) (2013) if a loss or claim results from the
     failure to provide fire protection or the method of
     providing fire protection regardless of whether such
     loss or claim, asserted under West Virginia Code § 29-
     12A-4(c)(2) (2013), is caused by the negligent
     performance of acts by the political subdivision’s
     employees while acting within the scope of employment.

Syl. Pt. 4, 792 S.E.2d 628 (W. Va. 2016).         At least with respect

to fire protection, this holding overruled syllabus point 5 of

Smith v. Burdette, which had stated that § 29–12A–5(a)(5) “does

not provide immunity to a political subdivision for the



                                     7
  Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 8 of 11 PageID #: 160



negligent acts of the political subdivision’s employee

performing acts in furtherance of a method of providing police,

law enforcement or fire protection.”        Syl. Pt. 5, 566 S.E.2d

614, 615 (W. Va. 2002), overruled by Syl. Pt. 4, Albert, 792

S.E.2d at 628.


           Plaintiff here argues that § 29-12A-5(a)(5) does not

apply because the negligent conduct does not relate to “the

decision making or planning process of the City.”           Pl.’s

Resp. 5.   Yet, Albert clarified that immunity under § 29-12A-

5(a)(5) encompasses the negligent acts of a political

subdivision’s employees to the extent those acts are in

furtherance of a method of providing fire protection.           See

Albert, 792 S.E.2d at 632.      That same immunity has been extended

in this district to acts in furtherance of the method of

providing police protection.       Daniels v. Wayne Cty., No. CV

3:19-0413, 2020 WL 2543298, at *4 (S.D.W. Va. May 19, 2020)

(“Albert immunizes political subdivisions from the negligent

actions of their employees in providing police protection.”);

Taylor v. Clay Cty. Sheriff's Dep’t, No. 2:19-CV-00387, 2020 WL

890247, at *6 (S.D.W. Va. Feb. 24, 2020) (“In effect, the Albert

court overruled the limitation of the police protection immunity

announced in Smith.”).




                                     8
  Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 9 of 11 PageID #: 161



           The amended complaint’s reference to the City’s

alleged policy regarding officer intervention “when excessive

force is being used against an individual being arrested”

necessarily relates to the method of providing law enforcement.

Am. Compl. ¶ 7.    Inasmuch as the immunity afforded by § 29-12A-

5(a)(5) applies, Count III as to the City is dismissed.


           In addition, Count III must be dismissed inasmuch as

plaintiff may not recharacterize intentional acts as negligence

to avoid the application of statutory immunity.          “[A] mere

allegation of negligence does not turn an intentional tort into

negligent conduct.”     Weigle v. Pifer, 139 F. Supp. 3d 760, 780

(S.D.W. Va. 2015) (quoting Benavidez v. United States, 177 F.3d

927, 931 (10th Cir. 1999)); Stone v. Rudolph, 32 S.E.2d 742, 748

(W. Va. 1944) (“A wilful [sic] act is an intentional act, and,

strictly speaking, there can be no such thing as wilful [sic]

negligence, because negligence conveys the idea of inadvertence

as distinguished from premeditation or formed intention.”).             The

Tort Claims Act immunizes political subdivisions for the

intentional acts of their employees.        See W. Va. Code § 29-12A-

4(c); see also Weigle, 139 F. Supp. 3d at 780 (concluding that

negligence claim against city predicated on W. Va. Code § 29–12–

4(c)(2) must be dismissed because alleged negligence related to

intentional excessive force “undertaken for the purpose of




                                     9
 Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 10 of 11 PageID #: 162



completing [plaintiff’s] arrest” and “while the officers’

actions may give rise to an intentional tort, they cannot

support liability predicated on negligence”).


            Count III alleges that “defendants were negligent when

they were overzealous during plaintiff’s arrest, thereby

injuring plaintiff.”    Am. Compl. ¶ 17.      The “negligence” claim

in Count III, however, specifically “re-alleges and incorporates

paragraphs 1 through 15 . . . as if fully set forth herein.”

Id. ¶ 16.    That includes the following:


     Defendants, Moss, Shafer, Ashworth and Justice
     approached plaintiff and used physical force to push
     plaintiff to the ground where they handcuffed
     plaintiff and began to beat him. Defendants punched
     plaintiff in his head, torso and legs. Defendants
     also slammed plaintiff’s head into the ground
     repeatedly.

     During the time that plaintiff was being beaten, the
     defendants repeatedly taunted plaintiff by calling him
     a “f***ing idiot” and by saying they were going to
     teach plaintiff a lesson. The statements and taunting
     by the defendants demonstrate the malicious nature and
     retaliatory purpose of plaintiff’s beating.

     The beating of Plaintiff by Defendants was egregious,
     outrageous, and an abuse of power . . . .

     As a result of the aforementioned, Plaintiff . . . is
     therefore entitled to punitive damages, attorney fees
     and costs.

Id. ¶¶ 5, 6, 11, 15.    The negligence thus relies on the same

facts that supported the claims that the Individual Defendants

all intentionally assaulted/battered and/or



                                    10
 Case 2:19-cv-00393 Document 41 Filed 07/08/20 Page 11 of 11 PageID #: 163



recklessly/maliciously beat plaintiff during the arrest.

Plaintiff cannot sustain a vicarious liability claim against the

City based on allegations that the Individual Officers

intentionally beat him while at the same time alleging that the

Officers acted negligently by failing to intervene to stop these

same beatings.


           Inasmuch as plaintiff fails to state a claim against

the City under Count III and asserts no other claims against it,

the City must be dismissed from this action.


                            IV.   Conclusion


           Accordingly, it is ORDERED that the City’s motion to

dismiss and Arthur’s motion to dismiss be, and they hereby are,

granted.   It is further ORDERED that the City, Arthur, and

Dunbar Police Department be, and they hereby are, dismissed from

this action.     This case remains pending against defendants Lt.

Moss, Patrolman Shafer, Patrolman Ashworth and Patrolman

Justice.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                         ENTER: July 8, 2020



                                    11
